DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on July 14, 2022, are acknowledged. 
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 3-5, 10-18, and 19 are pending. Claims 12-18 are withdrawn. Claims 2 and 6-9 are cancelled. Claim 19 is newly added. Claims 1, 3-5, 10, 11, and 19 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-11) in the reply filed on October 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 10, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "preferably" and “most preferably” (in paragraphs 3, 5, 6, and 7 of the claim) render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the process step in paragraph 7 of claim 1 recites the broad recitation the solid product is mixed with a soil pH buffer at a concentration ranging from 0% to 3%, and the claim also recites at component c) of claim 1 that the formulation comprises the soil pH buffer at a concentration ranging from 0.01% to 3% by weight, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 3-5, 10, 11, and 19 are subsequently rejected as they incorporate the limitations of claim 1 discussed above without remedying the issues discussed above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites a product-by-process claim. Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art.” In the instant case, the process steps as recited in the instant claim 1 appears to imply a solid product. The instant Specification defines “liquid form” of the formulation as the microorganism consortium not being attached to a substrate or immobilizing vehicle, i.e. steps (ii) (paragraph 5 of claim 1) and (iii) (paragraph 6 of claim 1) are not performed (P.G. Pub., para.0064-0065). As claim 1 requires a structure wherein steps (ii) and (iii) are performed, the structure implied by the process steps appear to be a solid product. Dependent claims 10 and 11, however, recite that the formulation is (or may be) in liquid form. Thus, claims 10 and 11 fail to further limit the subject matter of the claim upon which it depends as it widens the scope of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (Hurst) (WO 2016/167668 A2; of record), Selvi et al. (Selvi) (International Journal of Life science & Pharma Research; of record), and Bissonnette et al. (Bissonnette) (US 2011/0036009 A1; published Feb. 17, 2011).
Applicant claims a bacterial inoculating formulation based on a microorganism consortium of genus Calothrix sp. to increase yield and quality of vegetable crops, prepared by the steps recited in the instant claim 1, wherein the formulation comprises:
a) a consortium of microorganisms of genus Calothrix sp. at a concentration ranging from 0.05% to 10% by weight, wherein the consortium of microorganisms of genus Calothrix sp. are selected from the group recited in claim 1, wherein the consortium of microorganisms of genus Calothrix sp. are present at a concentration ranging from 1 x 101 to 1 x 1030 CFU/g;
b) a substrate or immobilizing vehicle to immobilize the microorganisms at a concentration ranging from 2% to 80% by weight, wherein the substrate or immobilizing vehicle to immobilize the microorganism is selected from the group recited in claim 1;
c) a soil pH buffer at a concentration ranging from 0.01% to 3% by weight, wherein the soil pH buffer is selected from the group recited in claim 1; and
d) water at a concentration ranging from 7% to 97.95% by weight.

Hurst discloses an agricultural composition comprising one or more microorganisms and its application to soil (abstract; para.0001). In particular, Hurst discloses a granular composition comprising one or more microorganisms having a loading of less than 1010 cells per gram of granular composition, two or more plant powders, and biodegradable water-absorbent agent composition of absorbing at least 10% of its dry weight in water (para.0007; Hurst claim 1). Hurst disclose that microorganisms such as bacteria are useful alternatives to chemical agents for the improvement and/or maintenance of soil and plant health, including the control of pests (para.0002).
In an embodiment, the one or more microorganisms are bacteria (Hurst claim 3), and the composition comprises a bacterial loading of less than about 1011 to about 104 cells per gram of granular composition (Hurst claim 5). In an embodiment, the composition comprises the microorganisms in a concentration ranging from 1x106 to 1x1010 CFU/g (pg.21, Table 1). Among the suitable bacteria for inclusion in the composition includes Cyanobacteria (para.0132).
Hurst discloses that an advantage of their invention is that the granular composition have an improved shelf life. Hurst discloses that the viability of the microorganisms in the granular composition is maintained during storage of the granular composition for prolonged periods (para.0212, 0214), reading on the microorganism being in a viable state. 
With regards to the concentration of the microorganism in terms of weight percentage, although Hurst does not appear to explicitly disclose the concentration range of the microorganism (e.g., bacteria) included in the granular composition in terms of weight percentage, based on the amounts of the functional agents included formulation as disclosed on Hurst’s Table 1, Hurst encompasses weight percentages of microorganisms within the instantly claimed range. For example, in the case that the granular composition comprises 5% by weight of a biodegradable water-absorbent agent, 5% by weight of a densifier, 1% by weight of a buffering agent, 50% by weight of a bulking agent (e.g., plant powders), 30% by weight of a phagostimulant; 1% by weight of an insecticide, 1% by weight of lubricant, and 1% by weight of a CO-2-generating agent, the composition would be left with about 6% by weight for the microorganism.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. Hurst discloses that an advantage of their granular composition is that it can deliver an effective amount of the microorganism to the area to be treated without the requirement of providing a high microorganism loading in the granular composition since the microorganism can multiply in the granular composition upon delivery to the site of action. This has the advantage of lowering the costs of the granular composition given that it is not required to carry a high loading of the microorganism (para.0208). Thus, in light of this advantage, and given a disclosure of acceptable concentration of microorganism (e.g., bacteria) in terms of CFU/g, it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to determine the optimum or workable concentration range of the microorganism loaded into the granular composition based on parameters such as the cost to produce the granular composition and the amount of other excipients used in the granular composition (e.g., those recited in Hurst’s Table 1), while ensuring an acceptable amount of bacteria in terms of CFU/g (e.g., those discussed above) are loaded in the composition. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
In an embodiment, the composition further comprises a moisture content of about 5 to about 25% by weight (Hurst claim 9).
With regards to the plant powder, among the suitable plant powders for inclusion in the composition includes corn (maize) flour (para.0029; Hurst claim 16). The granular composition may comprise about 5-85% by weight of the one or more plant powders (para.0030).
With regards to the soil pH buffer component recited in the instant claim 1, Hurst discloses the inclusion of a buffering agent, in the composition in an amount ranging from 1-20% by weight (pg.21, Table 1). 
The composition may further include a biodegradable water-absorbent agent, such as sodium alginate. The biodegradable water-absorbent agent may be present in an amount ranging from 0.05-5% by weight (pg.21, Table 1).
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. 
The formulations then may be independently packaged (para.0260).

Hurst does not appear to explicitly disclose (i) wherein the consortium of microorganisms is of the genus Calothrix sp; or (ii) a soil pH buffer from those recited in the instant claim 1(c). Selvi and Bissonnette are relied upon for this disclosure. Their teachings are set forth herein below. 

Selvi discloses that the cyanobacteria, Calothrix castelli, fixes atmospheric nitrogen in rice paddy soils and also enhances the soil fertility (ABSTRACT; pg.L-34, col.1, para.1; pg.L-38, 4. CONCLUSION).
Bissonnette discloses pH buffered plant nutrient compositions (abstract). The composition comprises a pH buffering agent, such as monopotassium phosphate (para.0030).

As discussed above, Hurst discloses granular compositions comprising one or more microorganisms, such as Cyanobacteria, which is applied for the soil, in particular to improve and/or maintain the soil and plant health. In light of Selvi’s disclosure that Calothrix castelli is known to fix atmospheric nitrogen in rice paddy soils and enhance soil fertility, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Hurst and Selvi, and use Calothrix castelli as the microorganism component in Hurst’s granular compositions. One of ordinary skill in the art would have been motivated to do so as Calothrix castelli was found to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils, which is beneficial in that it would provide nutrients to the crops, thus enhancing their growth. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Hurst discloses the inclusion of microorganisms, such as Cyanobacteria, in their granular composition for application to soil and enhancing soil and plant health, and Selvi discloses that Calothrix castelli is a species of Calothrix, a cyanobacteria, known to enhance soil fertility and fix atmospheric nitrogen in rice paddy soils.
Further, as discussed above, Hurst discloses the inclusion of a buffering agent in the composition in an amount ranging from 1-20% by weight. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Hurst and Selvi with the teachings of Bissonnette and use monopotassium phosphate as the buffering agent in Hurst’s composition. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Bissonnette establishes that monopotassium phosphate is a buffering agent known to be used in agricultural compositions.
With regards to the method steps recited in the instant claim 1, Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the instant case, the product in the product-by-process claim appears to be structurally the same as the product of the combined teachings of the cited prior art references.
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
(2) Applicant argues that the cited references do not describe or suggest each of the elements that make up the “bacterial inoculating formulation obtainable by method of claim 1,” of claim 4, nor the steps and/or stages of the method for manufacturing a bacterial inoculating formulation based on a microorganism consortium of genus Calothrix sp., of claim 1.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. With regards to the limitation of claim 4, Hurst discloses that the composition comprises the microorganisms in a concentration ranging from 1x106 to 1x1010 CFU/g, which overlaps with the range recited in the instant claim 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. The motivation and rationale for using Calothrix castelli as the specific microorganism in the composition of the combined teachings of the cited prior art references are set forth above.
With regards to the method steps newly added to the instant claim 1, Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). In the instant case, the product in the product-by-process claim appears to be structurally the same as the product of the combined teachings of the cited prior art references.

Conclusion
Claims 1, 3-5, 10, 11, and 19 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616